                          Case 1:19-cv-09050-ER Document 9 Filed 10/28/19 Page 1 of 1
 Attorney or Party without Attorney:                                                                                For Court Use Only
 Pierce Bainbridge Beck Price & Hecht LLP
 David L Hecht, Esq.
 277 Park Avenue 45th Floor
 New York, NY 10172
   Telephone No: 212-484-9866

      Attorney For:                                              Ref. No. or File No.:
                      Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 USDC-Southern District of New York
     Plaintiff:   Social Technologies, LLC
 Defendant:       Apple, Inc. and Thomas La Perle

           PROOF OF SERVICE                    Hearing Date:             Time:           Dept/Div:      Case Number:
                                                                                                        1:19-cv-09050-ER


1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the Summons in a Civil Action, Request for Issuance of Summons, Complaint, Civil Cover Sheet

3.    a.    Party served:     Thomas La Perle
      b.    Person served:    Thomas La Perle, served under F.R.C.P. Rule 4.

4.    Address where the party was served:       138 Ramoso Rd, Portola Valley, CA 94028

5.    I served the party:
      a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Mon, Oct 14 2019 (2) at: 12:15 PM

6. Person Who Served Papers:
   a. Edgar Mendez (2017-0001328, San Francisco)                                                     d. The Fee for Service was:
   b. FIRST LEGAL
      1202 Howard Street
      SAN FRANCISCO, CA 94103
   c. (415) 626-3111



7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                 10/15/2019
                                                                                    (Date)                              (Signature)




                                                                     PROOF OF                                                            3873518
                                                                      SERVICE                                                            (322762)
